DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group I, claims 1-20 in the reply filed on March 30, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112 – First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was each paddle.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the following terms are relative terms which renders the claim indefinite:
“in a direction substantially opposite” of claim 3, line 5;
“substantially fully extended” of claim 3, line 6; 
“substantially flat” of claim 3, lines 6-7;
  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
5 recites the limitation "the resealable seal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 12-14, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumar et al. (USPN 8,024,037) in view of Shavit (US 2009/0240297) and Kroll (USPN 7,072,712).
Regarding claims 1, 8-9, 12, and 19, as best the claim can be understood, Kumar discloses the claimed portable defibrillator comprising: 
two paddles, each paddle including a defibrillator electrode covered in a protective housing (e.g. paddles 40 and 46 comprising electrodes 44 and 46 in protective housing 48);
a connecting structure that electrically and physically connects the two paddles to each other (e.g. strap support 42 comprising wire for communication between the electrodes); and 
an electrical system including a battery, capacitor, and control circuity, the battery arranged to charge the capacitor, the capacitor arranged to apply a voltage at the defibrillator electrodes to facilitate delivering an electrical shock suitable for arresting a cardiac arrhythmia wherein a part of the electrical system is disposed within the housing of each paddle (e.g. battery, capacitor and control circuitry found in housing 48; Col. 5, lines 34-43).

Kumar does not expressly disclose a device wherein a part of the electrical system is included within each paddle.  Kroll discloses that it was well known in the art for protective housing to each hold some of the electronics (e.g. one half holds the batteries and one half holds control circuitry; Col. 5, lines 19-27).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the hard protective housing of Kroll in the device of Kumar in order to provide the system with the predictable results of a reliable defibrillator capable of being kept in rough conditions.
Kumar, Shavit and Kroll do not expressly disclose does not disclose a battery, capacitor, control circuitry, and antenna are disposed within in each paddle of the device.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the electronics configuration as taught by Kumar, Shavit, and Kroll with the design as taught by Applicant, because Applicant has not disclosed that including a battery, capacitor, and control circuitry in each paddle provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the battery, capacitor, and control circuitry configuration 
In the alternative, it would have been obvious to try to place a battery, capacitor, control circuitry, and antenna in each paddle.  At the time of the invention, there was a known problem of including all of the required electronics in a portable defibrillator in the smallest amount of space possible without causing detrimental interference between the parts. To do this, there is only a finite number of ways the parts can be placed together to solve that problem.  One of ordinary skill could have used their knowledge to arrange the battery and capacitor in the system in the way described above with a reasonable expectation of success, since there are limited pieces in a defibrillator.  Therefore, it would have been obvious to one having ordinary skill in the art to arrange the defibrillator as claimed with a battery, capacitor, control circuity, and antenna in each paddle.
	Regarding claim 8, and 13, Shavit additionally teaches a remove device that is a network device (e.g. remote control unit 2 can be considered a “network device).
	Regarding claim 9 and 14, Shavit additionally teaches a remove device that is a GPS satellite (e.g. remote control unit 2 can communicate with a remove GPS system; Page 4, Paragraph 76).
Allowable Subject Matter
Claims 15-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-7, 10-11, and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda K Hulbert whose telephone number is (571)270-1912.  The examiner can normally be reached on Monday - Friday 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda K Hulbert/Primary Examiner, Art Unit 3792